Fritz, J.
(dissenting). In my opinion the provisions in sec. 62.26 (5), Stats., that “The council shall by ordinance *635fix the compensation of employees, and may by ordinance order the same paid semimonthly;” and in sec. 62.12 (6) (c), Stats., that “No debt shall be contracted against the city nor evidence thereof given unless authorized by a majority vote of all the members of the council,” are applicable and controlling in respect to the claim upon which the plaintiff seeks to recover. Those provisions are plain and unambiguous. In view of them, and in the absence of either an ordinance fixing the compensation of the plaintiff as a city employee for the services rendered, or the authorization by a majority vote of all the members of its council to contract indebtedness therefor, there is no enforceable contractual obligation, — express, implied, or quasi, — on the part of the city.